Application by the appellant for a writ of error coram nobis to vacate, on the *415ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22, 1999 (People v Brown, 258 AD2d 661 [1999], Iv denied 93 NY2d 897 [1999], cert denied 528 US 860 [1999]), affirming a judgment of the Supreme Court, Nassau County, rendered December 1, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, Ritter and Santucci, JJ., concur.